 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                               Case No. 2:18-CR-236-RSL
10
                            Plaintiff,                         ORDER CONTINUING
11
                       v.                                      TRIAL DATE
12
       BABAK REZAPOUR,
13
                            Defendant.
14
15         This matter comes before the Court on defendant Babak Rezapour’s “Waiver of Speedy
16 Trial.” Dkt. #65. Having considered the complex nature of this case, and defendant’s knowing
17 and voluntary waiver, the Court finds as follows:
18
           1.     The Court finds that multiple, recently filed pretrial motions are pending in this
19
     matter. At least two of these motions are scheduled for hearing on October 31, 2019.
20
           2.     The Court further finds that the nature of this case is complex, and defense counsel
21
     needs additional time to review discovery, potentially consult with expert witnesses, and prepare
22
     for trial. The Court accordingly finds that a failure to grant a continuance would deny counsel,
23
24 and any potential future counsel, the reasonable time necessary for effective preparation, taking
25 into account the exercise of due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
26         3.     The Court finds that a failure to grant a continuance would likely result in a
27 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
28

     ORDER CONTINUING TRIAL - 1
 1
              4.    The Court finds that the additional time requested between October 7, 2019, and
 2
     the proposed trial date of January 14, 2020 is a reasonable period of delay, as defense counsel
 3
     needs additional time to review discovery. The Court finds that this additional time is necessary
 4
     to provide defense counsel reasonable time to prepare for trial, considering all the facts set forth
 5
     above.
 6
 7            5.    The Court further finds that this continuance would serve the ends of justice, and

 8 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 9 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
10            6.    Defendant has signed a waiver indicating that he has been advised of his right to a
11 speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
12 that right and consented to the continuation of his trial to a date up to and including February 13,
13
     2020, Dkt. #65, which will permit trial to start on January 14, 2020, per defense counsel’s
14
     request.
15
16            IT IS HEREBY ORDERED that the trial date be continued from October 7, 2019 to

17 January 14, 2020.
18       IT IS FURTHER ORDERED that the pretrial motions deadline be continued to

19 December 10, 2019.
20      IT IS FURTHER ORDERED that the period of time from the current trial date of

21 October 7, 2019, up to and including February 13, 2020, shall be excludable time pursuant to the
22 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and order continuing trial
23 is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A), and
24 (h)(7)(B).
25
              DATED this 27th day of September, 2019.
26
27                                                            A
                                                              Robert S. Lasnik
28                                                            United States District Judge

     ORDER CONTINUING TRIAL - 2
